Exhibit 10.1

 

LOGO [g10154210000.jpg]

December 3, 2015

Mr. Brian K. Hutchison

President & Chief Executive Officer

RTI Surgical, Inc.

11621 Research Circle

Alachua FL 32615

Dear Mr. Hutchison:

Your Executive Transition Agreement with RTI Surgical, Inc., dated August 29,
2012, is about to expire. This letter will memorialize our agreement that your
Executive Transition Agreement is hereby extended through December 31, 2018, and
its terms and conditions shall otherwise be unchanged. If the above reflects
your understanding, please execute a copy of this letter in the place indicated
below and return it to me.

 

Very truly yours, RTI SURGICAL, INC. By:   /s/ Thomas F. Rose   Thomas F. Rose  
Corporate Secretary

Agreed by:

/s/ Brian K. Hutchison

Brian K. Hutchison

President & Chief Executive Officer

 

 

 

 

LOGO [g10154210002.jpg]